
	

113 S989 IS: Strengthening Health Disparities Data Collection Act
U.S. Senate
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 989
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2013
			Mr. Schatz introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To eliminate the prerequisite of direct appropriations
		  relating to collection of health data and to modify standards for measuring
		  sexual orientation and gender identity.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Health Disparities Data
			 Collection Act.
		2.Standards for
			 measuring sexual orientation and gender identity in collection of health
			 dataSection 3101(a) of the
			 Public Health Service Act (42 U.S.C. 300kk(a)) is amended—
			(1)in paragraph
			 (1)(A), by inserting sexual orientation, gender identity, before
			 and disability status;
			(2)in paragraph
			 (1)(C), by inserting sexual orientation, gender identity, before
			 and disability status; and
			(3)in paragraph
			 (2)(B), by inserting sexual orientation, gender identity, before
			 and disability status.
			3.Elimination of
			 prerequisite of direct appropriations for data collection and
			 analysisSection 3101 of the
			 Public Health Service Act (42 U.S.C. 300kk) is amended—
			(1)by striking
			 subsection (h); and
			(2)by redesignating
			 subsection (i) as subsection (h).
			
